DETAILED ACTION
This Office Action is in response to Applicant’s Response filed on July 8th 2021. Claims 1-20 are currently pending in this application and claim 5 has been amended. In light of the amendment to claim 5 the objection to claim 5 is withdrawn. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 8-11, 13-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Marco et al. "Improving spark application throughput via memory aware task co-location: A mixture of experts approach." Proceedings of the 18th ACM/IFIP/USENIX Middleware Conference. (2017, “Marco”).
identifying one or more execution parameters to act as a basis for distributing the expert among the set of hardware devices (Marco, pg. 98, sec. 3.2 Runtime Features, Table 2, figure 4(b), “Expert selection is based on runtime characteristics of the application task. These characteristics, called features, are collected using system-wide profiling tools: vmstat, Linux perf and performance counter tool PAPI. Collected feature values are encoded to a vector of real values… [c]ache features, L1_TCM, L1_DCM and L1_STM, are found to be important for describing memory behaviors. This is not supervising as cache hit/miss rates are shown to be useful in characterizing the application behavior in prior works…[o]ther features of virtual memory usage (vcache), I/O (bo) and thread contention (cs) are also considered to be useful.” Note: It is being interpreted that expert selection represents the limitation of: distributing the expert among the set of hardware devices and it is being interpreted that using system-wide profiling tools such as vmstat, Linux perf and performance counter tool PAPI represents the limitation of: identifying one or more execution parameters to act as a basis); retrieving priority data based on the one or more execution parameters and the expert (Marco, pg. 100, sec. 4.2 Resource Monitor, figure. 5, “Each computing node runs a daemon that periodically reports to the resource monitor its memory usage and CPU load. Our current implementation reports the average memory usage and system load within a 5-minute window.” Note: As figure 5 details the memory function used to determine how many data items to give under a memory budget represents the limitation of: priority data); identifying a hardware device of the set of hardware devices based on the priority data; and dispatching the expert to the identified hardware device for execution(Marco,  pg. 100, 4.3 Job Dispatcher, figure. 5, “Once we have the memory function of the highest-priority application, Note: It is being interpreted that a new executor for the application represents the limitation of: dispatching the expert). 
Regarding claim 2, Marco teaches the method of claim 1, wherein the priority data includes ranking information for ranking hardware devices of the set of hardware devices for the combination of the expert and the one or more execution parameters(Marco,  pg. 100, 4.3 Job Dispatcher, figure. 5, “Once we have the memory function of the highest-priority application, the job dispatcher will spawn a new executor for the application to run on se[r]vers that have spare memory and if the aggregate CPU load of all co-running tasks will not go over 100%.” Note: It is being interpreted that the highest-priority application to run on servers that have spare memory represents the limitation of: ranking information for ranking hardware devices of the set of hardware devices).
Regarding claim 4, teaches the method of claim 1, wherein the execution parameters comprise one or more of execution throughput, execution latency, power consumption, and execution speed(Marco, pg. 98, sec. 3.2 Runtime Features, Table 2, figure 4(b), “Collected feature values are encoded to a vector of real values… [c]ache features, L1_TCM, L1_DCM and L1_STM, are found to be important for describing memory behaviors. This is not supervising as cache hit/miss rates are shown to be useful in characterizing the application behavior in prior works…[o]ther features of virtual memory usage (vcache), I/O (bo) and thread contention (cs) are also considered to be useful.” & See also Table 2 for additional execution parameters.  Note: It is execution speed and thread contention represents the limitation of: execution latency).1
Regarding claim 5, teaches the method of claim 1, further comprising automatically obtaining the priority data by testing the expert (Marco, pgs. 96-97, 2.3 Overview of Our Approach, figure.  1, “For each “new" application that is ready to run, we predict which of the off-line learned experts, termed ‘memory function’ in this paper, best describes its memory behavior, i.e. how the memory footprint changes as the input size varies. The selection of the memory function is based on runtime information of the program, such as the number of L1 data and instruction cache misses. This information is collected by running the application on a small portion (around 100MB) of the input data items.” Note: It is being interpreted that the memory function represents the limitation of: the priority data and runtime information collected by running the application on a small portion of the input data represents the limitation of: testing the expert).
Regarding claim 8, teaches the method of claim 1, wherein identifying a hardware device of the set of hardware devices to dispatch the expert further comprises retrieving priority data based on one or more model characteristics or parameters (Marco, pgs. 96-97, 2.3 Overview of Our Approach, figure.  1, “For each “new" application that is ready to run, we predict which of the off-line learned experts, termed ‘memory function’ in this paper, best describes its memory behavior, i.e. how the memory footprint changes as the input size varies. The selection of the memory function is based on runtime information of the program, such as the number of L1 data and instruction cache misses. This information is collected by running the application on a small portion (around 100MB) of the input data items. We then calibrate the selected function to  Note: It is being interpreted that the memory function represents the limitation of: the priority data and it is being interpreted that runtime information of the program, such as the number of L1 data and instruction cache misses represents the limitation of model characteristics or parameters).2
Regarding claim 9, teaches the method of claim 1, wherein the hardware devices comprise one or more of a central processing unit, a graphics processing unit, a field programmable gate array, a dataflow execution unit, an application specific integrated circuit, and a microprocessor(Marco pg. 100, sec. 5 Experimental Setup, “We use a multi-core cluster with 40 nodes, each has an 8-core Xeon E5-2650 CPU @ 2.6GHz (16 threads with hyperthreading)… [n]odes have SSD storage and are connected through 10Gbps Ethernet…”).3
Regarding claim 10, teaches a system for distributing an expert of a mixture-of-experts system for execution in a set of hardware devices, the system comprising: a data store configured to store priority data(Marco, pg. 100, sec. 4.2 Resource Monitor, “Each computing node runs a daemon that periodically reports to the resource monitor its memory usage and CPU load. Our current implementation reports the average memory usage and system load within a 5-minute window. The information is retrieved from the Linux [‘]/proc[’] system.”Note: It is being interpreted that the Linux “/proc” file system represents the limitation of: the data store configured to store priority data); and an orchestrator configured to: identify one or more execution parameters to act as a basis for distributing the expert among the set of hardware devices(Marco, pg. 98, sec. 3.2 Runtime Features, Table 2, figure 4(b), “Expert selection is based on runtime characteristics of the application task. These characteristics, called features, are  [c]ache features, L1_TCM, L1_DCM and L1_STM, are found to be important for describing memory behaviors. This is not supervising as cache hit/miss rates are shown to be useful in characterizing the application behavior in prior works…[o]ther features of virtual memory usage (vcache), I/O (bo) and thread contention (cs) are also considered to be useful.” Note: It is being interpreted that expert selection represents the limitation of: distributing the expert among the set of hardware devices and it is being interpreted that using system-wide profiling tools such as vmstat, Linux perf and performance counter tool PAPI represents the limitation of: identifying one or more execution parameters to act as a basis); retrieve priority data from the data store based on the one or more execution parameters and the expert(Marco, pg. 100, sec. 4.2 Resource Monitor, figure. 5, “Each computing node runs a daemon that periodically reports to the resource monitor its memory usage and CPU load. Our current implementation reports the average memory usage and system load within a 5-minute window.” Note: As figure 5 details the memory function used to determine how many data items to give under a memory budget represents the limitation of: priority data); identify a hardware device of the set of hardware devices based on the priority data; and dispatch the expert to the identified hardware device for execution(Marco,  pg. 100, 4.3 Job Dispatcher, figure. 5, “Once we have the memory function of the highest-priority application, the job dispatcher will spawn a new executor for the application to run on severs that have spare memory and if the aggregate CPU load of all co-running tasks will not go over 100%.” Note: It is being interpreted that a new executor for the application represents the limitation of: dispatching the expert).
wherein the priority data includes ranking information for ranking hardware devices of the set of hardware devices for the combination of the expert and the one or more execution parameters(Marco,  pg. 100, 4.3 Job Dispatcher, figure. 5, “Once we have the memory function of the highest-priority application, the job dispatcher will spawn a new executor for the application to run on severs that have spare memory and if the aggregate CPU load of all co-running tasks will not go over 100%.”Note: It is being interpreted that the highest-priority application to run on servers that have spare memory represents the limitation of: ranking information for ranking hardware devices of the set of hardware devices).
Regarding claim 13, teaches the system of claim 10, wherein the execution parameters comprise one or more of execution throughput, execution latency, power consumption, and execution speed(Marco, pg. 98, sec. 3.2 Runtime Features, Table 2, figure 4(b), “Collected feature values are encoded to a vector of real values… [c]ache features, L1_TCM, L1_DCM and L1_STM, are found to be important for describing memory behaviors. This is not supervising as cache hit/miss rates are shown to be useful in characterizing the application behavior in prior works…[o]ther features of virtual memory usage (vcache), I/O (bo) and thread contention (cs) are also considered to be useful.” & See also Table 2 for additional execution parameters. Note: It is being interpreted that I/O represents the limitation of: execution speed and thread contention represents the limitation of: execution latency ).4
Regarding claim 14, teaches the system of claim 10, wherein the orchestrator is further configured to automatically obtain the priority data by testing the expert(Marco, pgs. 96-97, Note: It is being interpreted that the memory function represents the limitation of: the priority data and runtime information collected by running the application on a small portion of the input data represents the limitation of: testing the expert).
Regarding claim 17, teaches the system of claim 10, wherein the orchestrator is configured to identify a hardware device of the set of hardware devices to dispatch the expert by: retrieving priority data based on one or more model characteristics or parameters(Marco, pgs. 96-97, 2.3 Overview of Our Approach, figure.  1, “For each “new" application that is ready to run, we predict which of the off-line learned experts, termed ‘memory function’ in this paper, best describes its memory behavior, i.e. how the memory footprint changes as the input size varies. The selection of the memory function is based on runtime information of the program, such as the number of L1 data and instruction cache misses. This information is collected by running the application on a small portion (around 100MB) of the input data items. We then calibrate the selected function to tailor its parameters to the target program and input.” Note: It is being interpreted that the memory function represents the limitation of: the priority data and it is being interpreted that runtime information of the program, such as the number of L1 data and instruction cache misses represents the limitation of model characteristics or parameters).5
wherein the hardware devices comprise one or more of a central processing unit, a graphics processing unit, a field programmable gate array, a dataflow execution unit, an application specific integrated circuit, and a microprocessor(Marco pg. 100, sec. 5 Experimental Setup, “We use a multi-core cluster with 40 nodes, each has an 8-core Xeon E5-2650 CPU @ 2.6GHz (16 threads with hyperthreading)… [n]odes have SSD storage and are connected through 10Gbps Ethernet…”).6
Regarding claim 19, teaches A system, comprising: a set of hardware devices(Marco pg. 100, sec. 5 Experimental Setup, “We use a multi-core cluster with 40 nodes, each has an 8-core Xeon E5-2650 CPU @ 2.6GHz (16 threads with hyperthreading)… [n]odes have SSD storage and are connected through 10Gbps Ethernet…”); and a system for distributing an expert of a mixture-of-experts system for execution in the set of hardware devices, the system comprising: a data store configured to store priority data (Marco, pg. 100, sec. 4.2 Resource Monitor, “Each computing node runs a daemon that periodically reports to the resource monitor its memory usage and CPU load. Our current implementation reports the average memory usage and system load within a 5-minute window. The information is retrieved from the Linux [‘]/proc[’] system.” Note: It is being interpreted that the Linux “/proc” file system represents the limitation of: the data store configured to store priority data); and an orchestrator configured to: identify one or more execution parameters to act as a basis for distributing the expert among the set of hardware devices(Marco, pg. 98, sec. 3.2 Runtime Features, Table 2, figure 4(b), “Expert selection is based on runtime characteristics of the application task. These characteristics, called features, are collected using system-wide profiling tools: vmstat, Linux perf and performance counter tool PAPI. Collected feature values are encoded to a vector of real values… [c]ache Note: It is being interpreted that expert selection represents the limitation of: distributing the expert among the set of hardware devices and it is being interpreted that using system-wide profiling tools such as vmstat, Linux perf and performance counter tool PAPI represents the limitation of: identifying one or more execution parameters to act as a basis); retrieve priority data from the data store based on the one or more execution parameters and the expert(Marco, pg. 100, sec. 4.2 Resource Monitor, figure. 5, “Each computing node runs a daemon that periodically reports to the resource monitor its memory usage and CPU load. Our current implementation reports the average memory usage and system load within a 5-minute window.” Note: As figure 5 details the memory function used to determine how many data items to give under a memory budget represents the limitation of: priority data ); identify a hardware device of the set of hardware devices based on the priority data; and dispatch the expert to the identified hardware device for execution(Marco,  pg. 100, 4.3 Job Dispatcher, figure. 5, “Once we have the memory function of the highest-priority application, the job dispatcher will spawn a new executor for the application to run on severs that have spare memory and if the aggregate CPU load of all co-running tasks will not go over 100%.” Note: It is being interpreted that a new executor for the application represents the limitation of: dispatching the expert ).
Regarding claim 20, teaches the system of claim 19, wherein the orchestrator is further configured to automatically obtain the priority data by testing the expert(Marco, pgs. 96-97, 2.3 Overview of Our Approach, figure.  1, “For each “new" application that is ready to run, we Note: It is being interpreted that the memory function represents the limitation of: the priority data and runtime information collected by running the application on a small portion of the input data represents the limitation of: testing the expert ).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3, 6, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Marco et al. "Improving spark application throughput via memory aware task co-location: A mixture of experts approach." Proceedings of the 18th ACM/IFIP/USENIX Middleware Conference. (2017, “Marco”) in view of US 2018/0234491 Al(“GOMES DE OLIVEIRA”).
Regarding claim 3, Marco teaches the method of claim 2, but does not teach: wherein identifying the hardware device based on the priority data includes identifying the highest ranked available hardware device.
However, GOMES DE OLIVEIRA teaches: wherein identifying the hardware device based on the priority data includes identifying the highest ranked available hardware device(GOMES DE OLIVEIRA,  para. 0033, fig.2, “[R]anking engine 204 represents generally a combination of hardware and programming to rank each of the servers of the set of servers with an efficiency ranking. Ranking engine 204 determines the efficiency rankings based upon the efficiency rates that were determined by efficiency rate engine 202. For instance, utilizing an efficiency rate model wherein a first server with a determined efficiency rate of "444" is indicative of a higher power consumption efficiency than a second server that has a determined efficiency rate of"220", ranking engine 204 may assign an efficiency ranking to the first server such as "Rank 1", "First Rank", or "Rank A", or the like and may assign an efficiency ranking to the second server such as "Rank 2", "Second Rank", "Rank B", or the like according to a given efficiency ranking construct.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marco’s method in view of GOMES DE 
Regarding claim 6, Marco teaches the method of claim 5 and teaches and recording measurements from the executions of the experts as the priority data (Marco, pg. 100, sec. 4.2 Resource Monitor, figure. 5, “Each computing node runs a daemon that periodically reports to the resource monitor its memory usage and CPU load. Our current implementation reports the average memory usage and system load within a 5-minute window.”).
Marco does not teach: wherein testing the expert comprises: executing the expert on different hardware devices of the set of hardware devices.
However, GOMES DE OLIVEIRA teaches:  wherein testing the expert comprises: executing the expert on different hardware devices of the set of hardware devices(GOMES DE OLIVEIRA,  para. 0034, fig.2, “In an example, wherein a first server has a ranking of "Rank 1", "First Rank", or "Rank A", or the like and a second server has a ranking such as "Rank 2", "Second Rank", "Rank B", or the like, deployment engine 206 may deploy programs to the highest ranking sever until the highest ranking server is at maximum capacity, and then may deploy programs from the set of programs to the server with the next highest efficiency ranking, and so on.” Note:  It is being interpreted that the deployment engine deploying programs to the  executing the expert on different hardware devices of the set of hardware devices).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marco’s method in view of GOMES DE OLIVEIRA to teach: wherein testing the expert comprises: executing the expert on different hardware devices of the set of hardware devices. The motivation to do so would be the have the most efficient underlying hardware executing data intensive application as a means of lowering service fees(GOMES DE OLIVEIRA para. 0009, “For instance in addition to having multiple types of servers, similar severs can have significantly different numbers of cores and core configurations. Cloud service providers and their users will thus appreciate a system and method to automatically and effectively deploy programs among a set of heterogeneous servers in a manner that maximizes energy efficiencies of the servers set.”)
Regarding claim 12, Marco teaches the system of claim 11 but does not teach: wherein the orchestrator is configured to identify the hardware device based on the priority data by identifying the highest ranked available hardware device.
However, GOMES DE OLIVEIRA teaches: wherein the orchestrator is configured to identify the hardware device based on the priority data by identifying the highest ranked available hardware device(GOMES DE OLIVEIRA,  para. 0033, fig.2, “[R]anking engine 204 represents generally a combination of hardware and programming to rank each of the servers of the set of servers with an efficiency ranking. Ranking engine 204 determines the efficiency rankings based upon the efficiency rates that were determined by efficiency rate engine 202. For instance, utilizing an efficiency rate model wherein a first server with a determined efficiency rate of "444" is indicative of a higher power consumption efficiency than a second server that has a  may assign an efficiency ranking to the first server such as "Rank 1", "First Rank", or "Rank A", or the like and may assign an efficiency ranking to the second server such as "Rank 2", "Second Rank", "Rank B", or the like according to a given efficiency ranking construct.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marco’s method in view of GOMES DE OLIVEIRA to teach: wherein the orchestrator is configured to identify the hardware device based on the priority data by identifying the highest ranked available hardware device. The motivation to do so would be the have the most efficient underlying hardware executing data intensive application as a means of lowering service fees(GOMES DE OLIVEIRA para. 0009, “For instance in addition to having multiple types of servers, similar severs can have significantly different numbers of cores and core configurations. Cloud service providers and their users will thus appreciate a system and method to automatically and effectively deploy programs among a set of heterogeneous servers in a manner that maximizes energy efficiencies of the servers set.”). 
Regarding claim 15, Marco teaches the system of claim 14 and teaches and recording measurements from the executions of the experts as the priority data(Marco, pg. 100, sec. 4.2 Resource Monitor, figure. 5, “Each computing node runs a daemon that periodically reports to the resource monitor its memory usage and CPU load. Our current implementation reports the average memory usage and system load within a 5-minute window.”).
Marco does not teach: wherein the orchestrator is configured to test the expert by: executing the expert on different hardware devices of the set of hardware devices.
wherein the orchestrator is configured to test the expert by: executing the expert on different hardware devices of the set of hardware devices (GOMES DE OLIVEIRA,  para. 0034, fig.2, “In an example, wherein a first server has a ranking of"Rank 1", "First Rank", or"Rank A", or the like and a second server has a ranking such as "Rank 2", "Second Rank", "Rank B", or the like, deployment engine 206 may deploy programs to the highest ranking sever until the highest ranking server is at maximum capacity, and then may deploy programs from the set of programs to the server with the next highest efficiency ranking, and so on.” Note:  It is being interpreted that the deployment engine deploying programs to the servers based on their rankings represents the limitation of: executing the expert on different hardware devices of the set of hardware devices).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marco’s method in view of GOMES DE OLIVEIRA to teach: wherein the orchestrator is configured to test the expert by: executing the expert on different hardware devices of the set of hardware devices. The motivation to do so would be the have the most efficient underlying hardware executing data intensive application as a means of lowering service fees(GOMES DE OLIVEIRA para. 0009, “For instance in addition to having multiple types of servers, similar severs can have significantly different numbers of cores and core configurations. Cloud service providers and their users will thus appreciate a system and method to automatically and effectively deploy programs among a set of heterogeneous servers in a manner that maximizes energy efficiencies of the servers set.”)

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Marco et al. "Improving spark application throughput via memory aware task co-location: A mixture of Proceedings of the 18th ACM/IFIP/USENIX Middleware Conference. (2017, “Marco”) in view of in view of US 2018/0234491 Al(“GOMES DE OLIVEIRA”) and further in view of Rattanatamrong et al. "Real-time scheduling of mixture-of-experts systems with limited resources." Proceedings of the 13th ACM international conference on Hybrid systems: computation and control. (2010, “Rattanatamrong”).  
Regarding claim 7, Marco in view of GOMES DE OLIVEIRA teaches the method of claim 6 but does not teach: comparing the recorded measurements to generate ranking data for the experts. 
However, Rattanatamrong teaches: comparing the recorded measurements to generate ranking data for the experts (Rattanatamrong, pgs. 75-76, sec. 5 MoE Resource Scheduling Architecture and Heuristic, figure.1, figure.3, figure.4, “In each cycle, the expert responsibilities R(t)={                        
                            
                                
                                    R
                                
                                
                                    1
                                
                            
                            (
                            t
                            )
                        
                    ,…                        
                             
                            
                                
                                    R
                                
                                
                                    N
                                
                            
                            (
                            t
                            )
                        
                    }, together with information about the MoE policy and available resources are used to define a new optimization problem P(w(t)) for the cycle at time t…[u]sing slack time or scheduled time before the new cycle begins, the…[ responsibility predictor] utilizes logs of historic input data and performance data, collected by the…[the logging and monitoring module], to estimate the next responsibilities pred_R(t+1). These estimated responsibilities can then be mapped to a set of weights (pred_w(t+1))…” Note: It is being interpreted that the estimated next responsibilities pred_R(t+1) for experts represents the limitation of: ranking data for the experts).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marco’s method in view of GOMES DE OLIVEIRA and in view of Rattanatamrong to teach: comparing the recorded measurements to generate ranking data for the experts.  The motivation to do so would be the have the most important program/expert also have the most optimal resource time while also allowing less  “We propose a new faster heuristic (taking O(N) time) that uses optimal-solution sensitivity analysis and prediction of responsibilities to enable a simple test to determine the optimal schedule at the beginning of most cycles. Our approach proposes the use of a responsibility predictor to predict the responsibilities of experts prior to each cycle. This enables the use of the TC algorithm during the cycle preceding the cycle for which responsibilities are predicted.”).
Regarding claim 16, Marco in view of GOMES DE OLIVEIRA teaches the system of claim 15, but does not teach: wherein the orchestrator is further configured to: compare the recorded measurements to generate ranking data for the experts.
However, Rattanatamrong teaches: wherein the orchestrator is further configured to: compare the recorded measurements to generate ranking data for the experts(Rattanatamrong, pgs. 75-76, sec. 5 MoE Resource Scheduling Architecture and Heuristic, figure.1, figure.3, figure.4, “In each cycle, the expert responsibilities R(t)={                        
                            
                                
                                    R
                                
                                
                                    1
                                
                            
                            (
                            t
                            )
                        
                    ,…                        
                             
                            
                                
                                    R
                                
                                
                                    N
                                
                            
                            (
                            t
                            )
                        
                    }, together with information about the MoE policy and available resources are used to define a new optimization problem P(w(t)) for the cycle at time t…[u]sing slack time or scheduled time before the new cycle begins, the…[ responsibility predictor] utilizes logs of historic input data and performance data, collected by the…[the logging and monitoring module], to estimate the next responsibilities pred_R(t+1). These estimated responsibilities can then be mapped to a set of weights (pred_w(t+1))…” Note: It is being interpreted that the estimated next responsibilities pred_R(t+1) for experts represents the limitation of: ranking data for the experts)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marco’s method in view of GOMES DE   The motivation to do so would be the have the most important program/expert also have the most optimal resource time while also allowing less important programs/experts to have non-optimal schedules, allowing for faster problem solving overall (Rattanatamrong, pg. 72, sec. 1 Introduction,  “We propose a new faster heuristic (taking O(N) time) that uses optimal-solution sensitivity analysis and prediction of responsibilities to enable a simple test to determine the optimal schedule at the beginning of most cycles. Our approach proposes the use of a responsibility predictor to predict the responsibilities of experts prior to each cycle. This enables the use of the TC algorithm during the cycle preceding the cycle for which responsibilities are predicted.”).
Response to Arguments
Applicant's arguments filed 07/08/2021 have been fully considered but they are not persuasive for the following reasons stated below.
Applicant argues that the “expert” in Marco is not the “expert” in claim 1. See pg. 10, para. 2 of Applicant’s Remarks/Arguments filed July 8th 2021(explaining that the “‘expert’ in Marco is a memory function that models the application's (program's) memory footprint. While in claim 1 an ‘expert’ is the application (program) itself.”). 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an expert is application (program) itself) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant argues that Marco does not teach the claim 1 limitation of: “identifying one or more execution parameters to act as a basis for distributing the expert among the set of hardware devices.” See pg. 11, para. 1 of Applicant’s Remarks/Arguments filed July 8th 2021(explaining that “Marco's features do not teach ‘execution parameters’ that are 

Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification (emphasis added). In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); But c.f.  In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1211 (Fed. Cir. 2004) (The claims at issue were drawn to a "hair brush." The court upheld the Board’s refusal to import from the specification a limitation that would apply the term only to hairbrushes for the scalp. "[T]his court counsels the PTO to avoid the temptation to limit broad claim terms solely on the basis of specification passages."(Emphasis added)). MPEP § 2173.01(I). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
In this case claim 1 is silent on “execution parameters” so in accordance with the guidance of MPEP § 2173.01(I) and without limiting the broadness of the  term “execution parameters,”    or other aspects.”(Emphasis added). Marco in Table 2 details the execution parameters examined, which is hereby reproduced below in Fig. 1.     
					Fig. 1
	As Fig. 1 details most if not all of the parameters are execution parameters that relate to execution speed, throughput, latency and/or other aspects. Furthermore, Marco states on pg. 98 “[e]xpert selection is based on runtime characteristics… [t]hese characteristics, [are] called features…[w]e considered 22 raw features in this work, which are given in Table 2.”(Emphasis added). As Marco details, expert selection (i.e., distributing the expert among the set of hardware devices) is based on characteristics called features (i.e., execution parameters) which under the broadest reasonable interpretation, in light of the specification represents the claim limitation of: execution parameters to act as a basis for distributing the expert among the set of hardware devices. Thus, Marco teaches execution parameters to act as a basis for distributing the expert among the set of hardware devices of claim 1. 
Applicant argues that Marco does not teach the claim 1 limitations of: “retrieving priority data based on the one or more execution parameters and the expert” and "identifying a hardware device of the set of hardware devices based on the priority data; and dispatching the expert to the identified hardware device for execution.” See pg. 12 of Applicant’s Remarks/Arguments filed July 8th 2021. 

Examiner respectfully disagrees. Marco on page 100 teaches the following: “[e]ach computing node runs a daemon that periodically reports to the resource monitor its memory usage and CPU load… [t]he information is retrieved from the Linux “/proc" system…Once we have the memory function of the highest-priority application, the job dispatcher will spawn a new executor for the application to run on se[r]vers that have spare memory….” (Emphasis retrieving priority data based on the one or more execution parameters and the expert. 
Furthermore, as Marco details once the memory function of the highest-priority application(i.e., priority data)  has been identified the job dispatcher(i.e., dispatcher) will spawn a new executor for the application(i.e., expert) to run on servers(i.e., hardware device) that have spare memory which under the broadest reasonable interpretation, in light of the specification represents the claim limitations of: identifying a hardware device of the set of hardware devices based on the priority data; and dispatching the expert to the identified hardware device for execution. Thus, Marco teaches retrieving priority data based on the one or more execution parameters and the expert; identifying a hardware device of the set of hardware devices based on the priority data; and dispatching the expert to the identified hardware device for execution of claim 1.
Accordingly, the 102 rejection is not being withdrawn. 
Conclusion



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Adam Clark Standke
Assistant Examiner
Art Unit 2122

Adam Clark Standke
Assistant Examiner
Art Unit 2122


/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all.
        2 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all.
        3 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all.
        4 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all.
        5 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all.
        6 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all.